46 So. 3d 1251 (2010)
In re Yumeaka Robinson WASHINGTON.
No. 2010-B-2257.
Supreme Court of Louisiana.
November 5, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent "pre-notarized" assignment of insurance benefits forms, thereby misrepresenting that the document was executed before her by the signer, whose identity she verified. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated respondent has violated Rule 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Yumeaka Robinson Washington, Louisiana Bar Roll number 22570, be and she hereby is publicly reprimanded.
IT IS FURTHER ORDERED all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.